Citation Nr: 1109454	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the feet secondary to diabetes mellitus.

2.  Entitlement to service connection for carotid stenosis with carotid bruits secondary to diabetes mellitus, type.

3.  Entitlement to service connection for a foot disability, to include arthritis and heel spurs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel

REMAND

The Veteran had active military service from March 25, 1966, through October 1, 1975; his separation certificate shows that he had one year and nine days of service prior to March 25, 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that VA is required to obtain a medical opinion on the question of a possible relationship to military service if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for service connection for arthritis of the feet and heel spurs, the Board notes that although the Veteran is not currently diagnosed with arthritis of the feet or heel spurs, the VA outpatient treatment records reflect a diagnosis of plantar fasciitis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  See March 2006 entry in the outpatient treatment records from the Lexington VA medical center (VAMC).  Further, the service treatment records (STRs) contain a November 1966 entry showing that the Veteran presented for treatment after dropping a radio on his right foot.  The examiner reported pain on pressure and swelling but an x-ray taken at the time was negative.  In an October 1975 Report of Medical History filled out by the Veteran at his discharge from service, he noted that he had experienced foot trouble.  Although the current medical records do not reflect diagnoses of arthritis or heel spurs, the treatment records do show a current diagnosis of plantar fasciitis, a common cause of heel and foot pain.  As noted, the STRs show that the Veteran had an injury to the right foot in service, and at discharge, he noted that he had experienced foot trouble.  Taken together, the Board finds that the evidence of record suggests that a current foot disability may be associated with service, and as such, a VA examination is required to comply with the duty to assist.  See McLendon.  

Regarding secondary service connection, a disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Further, additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.

In this case, the Veteran is claiming that he suffers from peripheral neuropathy of the feet, and carotid stenosis with carotid bruits, both secondary to his service-connected diabetes mellitus.  The Board points out that the Veteran is also service-connected for coronary artery disease and myocardial infarction.  As will be discussed below, the Board finds that the Veteran's claims for service connection for peripheral neuropathy of the feet, and service connection for carotid stenosis (carotid artery disease) should both be remanded to obtain VA examinations that include an opinion as to whether these diseases were caused or aggravated by the Veteran's diabetes mellitus, or any other service-connected disability.  

In terms of service connection for peripheral neuropathy of the feet secondary to service-connected diabetes mellitus, the Board notes that outpatient treatment records contain a December 2004 diabetic foot exam that revealed an abnormal sensory examination, and a March 2005 podiatry assessment that reflected a primary problem of diabetes mellitus, and a secondary problem of sensory deficit.  Further, a January 2008 entry in the outpatient treatment records noted a medical history of diabetes mellitus, type II, with neurological manifestations.  Based on the evidence just noted, which reflects neurological complications of diabetes mellitus, the Board finds that a VA examination is required to assess whether the Veteran currently suffers from foot peripheral neuropathy, and if so, the VA examiner should provide an opinion as to whether the Veteran's peripheral neuropathy of the feet was caused or aggravated by his service-connected diabetes mellitus.

Regarding service connection for carotid artery stenosis-carotid artery disease, outpatient treatment records consistently show a diagnosis of carotid artery disease.  See progress notes dated in August 2002, March 2008 and December 2008.  The Veteran is also diagnosed with coronary artery disease which has been service connected as secondary to diabetes mellitus.  See March 2008 VA examination.  After a cursory review of medical literature, the Board notes that diabetes mellitus is also a risk factor for the development of carotid artery disease.  Therefore, because the evidence shows that the Veteran's currently diagnosed carotid artery disease may be associated with his service-connected diabetes mellitus, in order to comply with the duty to assist, a nexus opinion should be obtained regarding the medical likelihood that the Veteran's carotid artery disease was caused or aggravated by his service-connected diabetes mellitus.  See McLendon.

In summary, based on the evidence currently of record, and due to the fact that no prior nexus opinions have been provided, the Board finds that VA examinations are required to assess the medical probability that any currently diagnosed peripheral neuropathy of the feet, or carotid artery disease was caused or aggravated by the Veteran's service-connected diabetes mellitus.  In addition, a VA opinion should also be obtained regarding the medical likelihood that any diagnosed foot disability, is traceable to his period of military service.  Clemons, supra.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The Veteran should be afforded a VA arteries examination, conducted by a physician with appropriate expertise, to obtain an opinion as to the medical probabilities that currently diagnosed carotid artery stenosis has been caused or made chronically worse by service-connected diabetes mellitus, type II, or any other service-connected disability.  The examiner should explain why he/she arrived at the conclusions reached in this case, referring to evidence or statements of record and medical principles that specifically support the examiner's ultimate opinion as to causation and/or aggravation.  

2.  The Veteran should be afforded a VA neurological examination, conducted by a physician with appropriate expertise, to obtain an opinion as to whether the Veteran is currently suffering from peripheral neuropathy of either foot, and if so, whether peripheral neuropathy of either foot has been caused or made chronically worse by service-connected diabetes mellitus.  All evidence of record should be addressed in the opinion, especially the progress notes suggesting neurological manifestations of the Veteran's diabetes mellitus.  The examiner should explain why he/she arrived at the conclusions reached in this case, referring to evidence or statements of record and medical principles that specifically support the examiner's ultimate opinion as to causation and/or aggravation.

3.  The Veteran should be afforded a VA podiatry examination conducted by a physician with appropriate expertise, to assess whether the Veteran has a currently diagnosed foot disability, to include arthritis of the foot, or heel spurs, and if so, whether the Veteran's currently diagnosed plantar fasciitis, or any other foot disability found on examination is attributable to the Veteran's military service.  The VA examiner should take into account the fact that the Veteran is currently diagnosed with plantar fasciitis, and the STRs that show a 1966 injury to the right foot with a negative x-ray, and the Veteran's report at separation that he had experienced foot trouble in the past.  See 1975 Report of Medical History.

4.  The AOJ should make sure that the medical reports comply with this remand and the questions presented in the request, especially with respect to detailing and explaining any connection to service and/or service-connected disability.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should consider the issues on appeal in light of all information or evidence received.  Action on the claims of secondary service connection should be taken in accordance with the provisions of 38 C.F.R. § 3.310 (2010).  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

